On the Court's own motion, appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for ancillary relief dismissed upon the ground that this Court does not have jurisdiction to entertain it (see N.Y. Const., art. VI, § 3 ).Motion for poor person relief dismissed as academic.